Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/07/2020 has been considered by the examiner. 
Status of Application
Claims 1-20 are pending. Claims 1, 9, and 17 are the independent claims.
Claim Objections
Claims 3 and 11 are objected to because of the following informalities:
Claim 3 recites “determine the pickup position is a first side or a second side of a roadway surface”. The claim would read more properly as “determine whether the pickup position is a first side or a second side of a roadway surface”, “determine if the pickup position is a first side or a second side of a roadway surface”, or “determine that the pickup position is a first side or a second side of a roadway surface”.
Claim 11 contains a similarly recited limitation and is objected to under the same rationale.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "machine readable instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The term “machine readable instructions” has already 
Claim 3 contains a similarly recited preamble and is rejected under the same rationale.
Claim 17 recites the limitation "a UWB" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The term “an ultra-wideband (UWB) sensor” has already been introduced in line 3. It is indefinite as to whether this instance of “a UWB” is referring to the same ultra-wideband sensor that has already been introduced or a new, distinct ultra-wideband sensor. For the purpose of examination, the limitation will be interpreted as “the UWB”.
	Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nemec et al. (US 2018/0338229 A1) in view of DeLuca (US 2013/0012123 A1).
Regarding claim 1, while Nemec discloses a navigation system of an autonomous vehicle, the navigation system comprising: one or more processors (Nemec ¶4-8, 27-32); a non-transitory memory 
Nemec does not explicitly state wherein the steps and functions are performed with the use of an ultra-wideband (UWB) sensor.
However, DeLuca teaches using an UWB sensor to interact with a smart mobile device to determine the location of the smart mobile device or the user and to determine whether a user is in the vehicle (DeLuca¶12, 16, 18-19, 22, 33, 37, 42, 74-75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle pickup and navigation, as described by Nemec, to use an UWB sensor to interact with and locate a user and their smart mobile device, as taught by BLANK, because it is well known in the art that UWB sensors can be used to accurately locate a person or object at low cost and high accuracy (R. S. Kshetrimayum, "An introduction to UWB communication systems," in IEEE Potentials, vol. 28, no. 2, pp. 13, March-April 2009, doi: 10.1109/MPOT.2009.931847.)
Regarding claim 2, Nemec discloses further comprising machine readable instructions that cause the navigation system to perform at least the following when executed by the one or more processors: receive a request by the smart mobile device of the user for pick up at the pickup position (Nemec ¶4, 6, 
With respect to claims 9-10: all limitations have been examined with respect to the system in claims 1-2. The system taught/disclosed in claims 1-2 can clearly perform the method of claims 9-10. Therefore claims 9-10 are rejected under the same rationale.
With respect to claims 17-18: all limitations have been examined with respect to the system in claims 1-2. The system taught/disclosed in claims 1-2 can clearly perform the method performed by the instructions stored in the non-transitory memory of the autonomous vehicle of claims 17-18. Therefore claims 17-18 are rejected under the same rationale.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nemec et al. (US 2018/0338229 A1) in view of DeLuca (US 2013/0012123 A1) and further in view of Herbach et al. (US 2019/0187702 A1).
Regarding claim 3, while Nemec further comprising machine readable instructions that cause the navigation system to perform at least the following when executed by the one or more processors: navigate to and pick up the user at the pickup position via the autonomous vehicle (Nemec ¶4-7, 22-23, 33, 55-56, 59-60, 73-74, 76, 81-82);
Nemec does not explicitly state determining the pickup position is a first side or a second side of a roadway surface.
	However, Herbach teaches determining the pickup position is a first side or a second side of a roadway surface (Herbach ¶3-7, 19-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle pickup and navigation, as described by Nemec, to determine which side of the road to pick up the user on, as taught by 
With respect to claim 11: all limitations have been examined with respect to the system in claim 3. The system taught/disclosed in claim 3 can clearly perform the method of claim 11. Therefore claim 11 is rejected under the same rationale.
Claims 1, 4-7, 9, 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US 2013/0012123 A1) in view of Nemec et al. (US 2018/0338229 A1).
Regarding claim 1, while DeLuca discloses a system of a vehicle, the navigation system comprising: one or more processors (DeLuca ¶30-31, 40, 42); a non-transitory memory communicatively coupled to the one or more processors (DeLuca ¶30-31, 41); and machine readable instructions stored in the non-transitory memory that cause the navigation system to perform at least the following when executed by the one or more processors: interact, via an ultra-wideband (UWB) sensor of the vehicle, with a smart mobile device of a user to locate the user (DeLuca ¶12, 18-19, 22, 33, 37, 42, 74-75); locate the user based on the UWB sensor interaction (DeLuca ¶12, 18-19, 22, 33, 37, 42, 74-75); detect, via the UWB sensor, when the user is in the vehicle in a collected position (DeLuca ¶12, 16, 18-19, 22, 33, 37, 42, 74-75); and operate the vehicle when the user is detected via the UWB sensor to be in the autonomous vehicle in the collected position (DeLuca ¶12, 14, 20, 23-24, 40, 68-72);
DeLuca does not explicitly state the vehicle system involving the operation of an autonomous vehicle to locate a pickup position, locate the user for pickup, navigate and pick up the user.
However, Nemec teaches a system involving the operation of an autonomous vehicle to locate a pickup position, locate the user for pickup, navigate and pick up the user (Nemec ¶4-8, 22-23, 27-34, 41, 44-47, 55-56, 59-60, 62, 73-76, 80-82, 85, 88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultra-wideband based system for detecting and locating a user and a smart mobile device of the user for use in vehicle 
Regarding claim 4, while DeLuca teaches wherein the machine readable instructions further cause the navigation system to perform at least the following when executed by the one or more processors: determine as a user exit determination that the user has exited the autonomous vehicle based on one or more vehicle sensors (DeLuca ¶12, 14, 16, 18-20, 22, 25, 33, 37, 42, 68, 74-80); determine as a device determination that the smart mobile device is within the autonomous vehicle based on the interaction between the UWB sensor and the smart mobile device (DeLuca ¶12, 14, 18, 20, 25, 36, 38-39, 42, 68, 73-80); and alert the user that the smart mobile device is within the autonomous vehicle via an alert notification based on the user exit determination and the device determination (DeLuca ¶26, 40, 80);
DeLuca does not explicitly state navigating the autonomous vehicle to a destination when the user is detected in the collected position.
However, Nemec teaches navigating the autonomous vehicle to a destination when the user is detected in the collected position (Nemec ¶4, 6, 22, 33-34, 73, 80, 85, 88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultra-wideband based system for detecting and locating a user and a smart mobile device of the user, as described by DeLuca, to navigate the vehicle to a destination when the user is in the vehicle, as taught by Nemec, because it provides a more convenient service to the user. By modifying the vehicle to autonomously navigate to the destination with the user, it provides for a more convenient driving 
Regarding claim 5, DeLuca discloses wherein the alert notification comprises an alert through the autonomous vehicle, a notification message transmitted to an application tool of the smart mobile device, or combinations thereof (DeLuca ¶26, 40, 80).
Regarding claim 6, DeLuca discloses wherein the alert through the autonomous vehicle comprises a sound alert, a haptic alert, a visual alert, or combinations thereof (DeLuca ¶26, 40, 80).  
Regarding claim 7, DeLuca discloses wherein the visual alert comprises one or more vehicle lights flashing and the sound alert comprises vehicle honking, an audio message transmitted by audio speakers, or combinations thereof (DeLuca ¶26, 40).  
With respect to claims 9 and 12-15: all limitations have been examined with respect to the system in claims 1 and 4-7. The system taught/disclosed in claims 1 and 4-7 can clearly perform the method of claims 9 and 12-15. Therefore claims 9 and 12-15 are rejected under the same rationale.
With respect to claims 17 and 19: all limitations have been examined with respect to the system in claims 1 and 4. The system taught/disclosed in claims 1 and 4 can clearly perform the method performed by the instructions stored in the non-transitory memory of the autonomous vehicle of claims 17 and 19. Therefore claims 17 and 19 are rejected under the same rationale.
Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca (US 2013/0012123 A1) in view of Nemec et al. (US 2018/0338229 A1) and further in view of Yamada et al. (JP2019125284A, translation attached).
Regarding claim 8, while DeLuca discloses wherein the machine readable instructions further cause the navigation system to perform at least the following when executed by the one or more processors: determine as a user exit determination that the user has exited the autonomous vehicle 
	DeLuca does not explicitly state navigating the autonomous vehicle to a destination when the user is detected in the collected position; and wherein the smart device is a smart luggage.
However, Nemec teaches navigating the autonomous vehicle to a destination when the user is detected in the collected position (Nemec ¶4, 6, 22, 33-34, 73, 80, 85, 88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultra-wideband based system for detecting and locating a user and a smart mobile device of the user for use in vehicle applications, as described by DeLuca, to be used for the operation of an autonomous vehicle pickup process, as taught by Nemec, because it creates a more robust system that expands the capabilities of the vehicle. By modifying the vehicle to be autonomous and perform pick up and navigation, it provides for a more convenient driving experience for the user, increasing productivity by allowing the user to perform other tasks while driving, and prevent accidents due to human failures (https://en.wikipedia.org/wiki/Self-driving_car#Impact).
	Also, Yamada teaches wherein the detected object left behind is a smart luggage (Yamada abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultra-wideband based system for detecting and locating a user and a smart device of the user, as described by DeLuca, to have the smart device be a smart luggage, as taught by Yamada, because it creates a more robust system that can account for different types of forgotten objects. Like smart phones, luggage can be expensive and carry many of the user’s belongings, 
With respect to claim 16: all limitations have been examined with respect to the system in claim 8. The system taught/disclosed in claim 8 can clearly perform the method of claim 16. Therefore claim 16 is rejected under the same rationale.
With respect to claim 20: all limitations have been examined with respect to the system in claim 8. The system taught/disclosed in claim 8 can clearly perform the method performed by the instructions stored in the non-transitory memory of the autonomous vehicle of claim 20, Therefore claims 20 is rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        September 29, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669